     Case 3:17-cv-02366-BAS-KSC Document 288 Filed 09/09/19 PageID.6956 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     AL OTRO LADO, INC. et al.,                         Case No.: 17CV2366-BAS(KSC)
12                                       Plaintiff,
                                                          ORDER RE: JOINT MOTION TO
13     v.                                                 COMPEL DEFENDANT’S
                                                          PRODUCTION OF DOCUMENTS
14     KIRSTEN M. NIELSEN, et al.,
                                                          [DOC. NO. 284] & JOINT MOTION
15                                     Defendant.         FOR ENTRY OF SCHEDULING
                                                          ORDER [DOC. NO. 285]
16
17
18
19           On August 30, 2019, pursuant to the undersigned’s Chambers Rules, the parties
20    filed two Joint Motions, pursuant to which plaintiffs request the Court set deadlines for
21    defendants to produce documents responsive to plaintiff’s First and Second Sets of
22    Requests for Production [Doc. No. 284] and the parties’ proposed new Scheduling Order
23    deadlines [Doc. No. 285]. With good cause appearing, plaintiffs’ request is GRANTED.
24    Deadlines are hereby set or extended as follows:
25           1. Defendant shall produce all responsive, non-privileged documents from
26    custodians Randy Howe, Todd Hoffman, Todd Owen, Carlos Rodrigues and Sidney Aki
27    by October 8, 2019.
28           2. On or before October 22, 2019, any party intending to utilize expert opinion

                                                      1
                                                                                 17CV2366-BAS(KSC)
     Case 3:17-cv-02366-BAS-KSC Document 288 Filed 09/09/19 PageID.6957 Page 2 of 2


 1    to support or oppose plaintiff’s motion for class certification shall serve on the opposing
 2    side a list of experts whom that party expects to rely for class certification related issues.
 3    Any party may supplement its designation in response to any other party's designation by
 4    November 12, 2019, so long as that party has not previously retained an expert to testify
 5    on that subject.
 6           3. Defendant shall produce all responsive, non-privileged documents from all
 7    agreed-upon non-custodial sources by October 23, 2019.
 8           4. Defendant shall produce all responsive, non-privileged documents from all
 9    remaining agreed-upon or Court-ordered custodians by November 19, 2019.
10           5. Defendant shall produce any privilege log for documents responsive to
11    plaintiff’s First and Second Sets of Requests for Production by December 20, 2019.
12           6. Expert disclosures required by Fed. R. Civ. P. 26(a)(2) for any expert
13    designated to opinion on class certification related matters, shall be served on all parties
14    on or before December 10, 2019. Any contradictory or rebuttal information shall be
15    disclosed on or before January 7, 2020.
16           7. The deadline for the filing of plaintiff’s motion for class certification is
17    January 14, 2020.
18          IT IS SO ORDERED.
19    Dated: September 9, 2019
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                    17CV2366-BAS(KSC)
